Citation Nr: 1414842	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right shoulder arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 videoconference hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right shoulder arthritis, which the Veteran contends is due to an injury to his right shoulder in service.  Specifically, the Veteran testified at his October 2013 hearing that he injured his right shoulder working as a carpenter in service and that he has experienced pain and stiffness since that time.  

The Veteran was afforded a VA examination in April 2011; however, the VA examiner only offered an opinion as to whether the Veteran's right shoulder disability is secondary to a service connected left ankle disability.  The examiner did not address whether the Veteran's current right shoulder disability had onset in service or was caused by an injury in service.  Accordingly, on remand, an addendum medical opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA outpatient treatment records from January 2011 through the present with the Veteran's claims file.

2. Once this is done, refer the Veteran's claims file to the VA examiner who conducted the Veteran's April 2011 examination for an addendum medical opinion.  If that examiner is no longer available, the case should be referred to another VA orthopedic surgeon.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right shoulder disability had onset in service or was caused by the Veteran's active military service, to include an in service injury.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

